Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (KR 10-2047264 B1).
Regarding claim 9, Park discloses a dual-arm probe [110] defining a longitudinal direction [vertical direction] and having a probe length [length of 110] in the longitudinal direction, the dual-arm probe having two broad side surfaces [front and back surface of 110] that are respectively arranged on two opposite sides thereof and that are parallel to the longitudinal direction, the dual-arm probe comprising: a bifurcation end portion [bifurcation portion 111-1/111-2 above 120-1] having a bifurcation opening [slit “S” above 117-1/2]; and a testing end portion [bottom portion of 110] configured to detachably abut against a device under test (DUT), wherein the bifurcation end portion [bifurcation portion 111-1/111-2 above 120-1] and the testing end portion [bottom end portion of 110] are respectively arranged on two opposite ends of the dual-arm probe [as shown]; wherein the dual-arm probe has a separation slot [“S” below 117-1/2] that is recessed from the bifurcation opening toward the testing end portion along the longitudinal direction and that penetrates from one of the two broad side surfaces to another one of the two broad side surfaces, so that two branch arms of the dual-arm probe are defined by the separation slot and are spaced apart from each other by a distance [horizontal distance of “S” between 111-1 and 111-2], and wherein the separation slot of the dual-arm probe has a slot length in the longitudinal direction that is 50% to 90% [more than 50% as shown] of the probe length; 109P001661US19wherein in a cross section of the two branch arms of the dual-arm probe perpendicular to the longitudinal direction, a cross-sectional area of any one of the two branch arms is 90% to 110% [100% as shown] of a cross-sectional area of another one of the two branch arms.  
Regarding claim 10, Park discloses the dual-arm probe according to claim 9, wherein the dual-arm probe has at least one rib [117-1] protruding from one of two inner surfaces [inner/side surface] of the two branch arms thereof facing each other, and at least one limiting notch [117-2] is recessed in another one of the two inner surfaces [as shown] of the two branch arms and has a depth [depth of 117-2 in horizontal direction] that is less than a height [height of 117-1 in horizontal direction] of the at least one rib.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art has been found that teaches alone or in a combination all the limitations of claim 1 calling for a probe card device, comprising: each of the dual-arm probes has a separation slot  that is recessed from the bifurcation opening toward the testing end portion  along the longitudinal direction and that penetrates from one of the two broad side surfaces to another one of the two broad side surfaces, so that two branch arms of each of the dual-arm probes are defined by the separation slot and are spaced apart from each other by a distance and the distance of one of the dual-arm probes is different from the distance of another one of the dual-arm probes, as further defined. Dependent Claims 2-8 are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PATEL whose telephone number is (571)272-1968. The examiner can normally be reached 8:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PARESH PATEL/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        



August 27, 2022